DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
On page 5, line 7, “the outer surface 32 have a movement distance” should be replaced with “the outer surface 32 has a movement distance” or the like in order to maintain grammatical consistency in the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jensen (US 2020/0187485 A1).
Regarding claim 1, Jensen discloses a rodent killing assembly comprising:
a housing having a bottom wall and a perimeter wall attached to and extending upwardly from the bottom wall, the perimeter wall bounding an interior of the housing, the perimeter wall including a front wall (figures 1-2, cabinet 1; plunger 2 is a part of a housing, with the plunger itself having a steady part 4 that can be a front wall, as shown in figures 1-2; paragraph 0024, “In a preferred embodiment the plunger may at least partly constitute a cabinet or enclosure for the compression spring. In a preferred embodiment release of the spring e.g. a compression spring, the spring extends between a stationary surface and the plunger head thereby providing optimal speed and power of the plunger head.”);
a motion sensor (figures 1-2, contact organ 10) being mounted on the housing (figures 1-2) and being directed outwardly away from the front wall (figures 1-2);
a ram being mounted on the housing (figures 1-2, plunger 2), the ram extending outwardly from the front wall (figures 1-2) and being movable toward or away from the front wall (figures 1-2), the ram including a panel having an outer surface facing away from the housing (a side of plunger 2 that contacts rat 8 can be considered as a panel having an outer surface facing away from cabinet 1); and 
a driving system (figures 1-2, actuator 14) being mounted to the housing and being engaged with the ram (figures 1-2), the driving system being configured to retain the ram in a set position having the panel positioned adjacent to the front wall (figures 1-2), the driving system being configured to drive the panel away from the housing in a deployed position (figures 1-2), the driving system being configured to deploy the panel away from the housing with sufficient force such that a rodent positioned between the panel and a facing surface is killed by crushing forces between the panel and the facing surface (figures 1-2), the driving system being in 

	Regarding claim 2, Jensen discloses the limitations of claim 1, and further discloses a top wall being positioned on the perimeter wall (paragraph 0024, “In a preferred embodiment the plunger may at least partly constitute a cabinet or enclosure…,”).

	Regarding claim 3, Jensen discloses the limitations of claim 1, and further discloses the motion sensor comprising a passive motion sensor (figures 1-2, contact organ 10).

Regarding claim 11, Jensen discloses the limitations of claim 1, and further discloses a set switch being mounted on the housing (figures 1-2, driver 18) and being in communication with the driving system, the ram, and the motion sensor (figures 1-2), the set switch being actuated when the ram is in the set position to place the driving system and the motion sensor in communication with each other such that the driving system is actuated by the set switch to deploy the ram when the motion sensor detects motion (paragraphs 0040-0041, “Hereafter, the actuator will be activated and the plunger 2 will be retrieved by means of the carrier 16 which—against the spring force of the spring 3—is retrieved to its starting position, where the trigger arm 11 is lifted by the spring 12 and abuts the tap 13 and thereby holds the plunger 2 in its loaded position, where the trigger arm 11 holds back the projection 13, as shown in FIG. 1.”).



Regarding claim 13, Jensen discloses the limitations of claim 11, and further discloses a battery (figures 1-2, batteries 20) being mounted in the housing and being electrically coupled to the set switch (figures 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Asp (US 2021/0345597 A1).
Regarding claim 4, Jensen as modified discloses the limitations of claim 3, but does not appear to specifically disclose the motion sensor being configured to detect infrared radiation.
Asp teaches a motion sensor being configured to detect infrared radiation (paragraph 0015).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jensen as modified and include the motion sensor being configured to detect infrared radiation, as taught by Asp, in order to permit efficient trapping and detecting of a rodent when the rodent is moving through a trap (e.g., Asp, abstract).

Regarding claim 5, Jensen discloses the limitations of claim 1, but does not appear to specifically disclose the ram including a rod being attached to the panel, the rod extending through the perimeter wall and into the housing, the rod being moveable inwardly and outwardly through the perimeter wall.
Asp teaches a ram (figures 1-2, killing element 8) including a rod being attached to a panel (the killing element 8 has a panel facing killing zone c, with the panel being connected to a rod, as shown in figures 1-2), the rod extending through a perimeter wall (the killing element 8 extends through aperture 14, with aperture 14 being a part of a perimeter wall of rodent passage 2, as shown in figure 2) and into a housing (the killing element 8 extends through rodent trap 1, with the rodent trap 1 being a housing, as shown in figures 1-2), the rod being moveable inwardly and outwardly through the perimeter wall (the killing element 8 moves through aperture 14 inwardly and outwardly, as shown in figures 1-2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jensen as modified and include the ram including a rod being attached to the panel, the rod extending through the perimeter wall and into the housing, the rod being moveable inwardly and outwardly through the perimeter wall, as taught by Asp, in order to permit a rod and a panel to extend into a housing and subsequently make contact with a rodent through crushing forces (e.g., Asp, 

Regarding claim 8, Jensen as modified discloses the limitations of claim 5, and further discloses the driving system including:
a biasing member (figures 1-2, spring 3) being engaged with the ram (figures 1-2) biasing the ram away from the front wall (figures 1-2); and
a latch (figures 1-2, tap 13) releasably engaging the ram and retaining the ram in the set position (figures 1-2), the latch being actuated from an engaged position (figure 1) with the ram to a released position (figure 2) with the ram when the motion sensor detects motion (figures 1-2; paragraph 0029, “…the stiffness of the contact organ provides a direct movement of the rocker arm and therefore also provides a simple and reliable activation mechanism.”).

Regarding claim 9, Jensen as modified discloses the limitations of claim 8, and further discloses the biasing member being abutted to the panel (figures 1-2). However, Jensen does not appear to specifically disclose the biasing member having a compression spring positioned on the rod.
	Asp teaches a biasing member (figure 1, killing mechanism 4) having a compression spring positioned on a rod (figure 1, killing element 8; paragraph 0026, “The killing mechanism may also be actuated by a mechanically operated mechanism, such as a spring actuated mechanism…,”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jensen as modified and include the biasing member having a compression spring positioned on the rod, as taught by Asp, in order to permit actuating a biasing member to move and thereby crush a sensed rodent (e.g., Asp, paragraph 0026).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Beresnitsky (US 2010/0192450 A1).
Regarding claim 7, Jensen discloses the limitations of claim 1, but does not appear to specifically disclose the panel including an inner layer proximate to the perimeter wall and an outer layer distal to the perimeter wall, the inner layer comprising a rigid material, the outer layer comprising a resiliently compressible material.
Beresnitsky teaches a panel (figure 2, trap 10) including an inner layer (figure 2, substrate 14) proximate to a perimeter wall (figure 2, glue 12) and an outer layer (figure 2, layer 16) distal to the perimeter wall (figure 2), the inner layer comprising a rigid material (paragraph 0019, “The substrate 14 is generally flat and may be made of cardboard, paste board or plastic.”), the outer layer comprising a resiliently compressible material (paragraph 0016, “…a release layer 16 of paper or plastic covers the layer of glue 12 as is best shown in FIG. 2.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jensen as modified and include the panel including an inner layer proximate to the perimeter wall and an outer layer distal to the perimeter wall, the inner layer comprising a rigid material, the outer layer comprising a resiliently compressible material, as taught by Beresnitsky, in order to permit installing a glue trap on the panel as a means of capturing a rodent (e.g., Beresnitsky, paragraph 0004, “…to provide a self-closing glue trap in which after ensnaring a rodent, the glue trap closes…,”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jansen as modified by Asp as applied to claim 8 above, and further in view of Arlichson (US 2013/0031824 A1).
Regarding claim 10, Jansen as modified discloses the limitations of claim 8, but does not appear to specifically disclose the latch being mounted on the front wall, the latch releasably engaging a receiver on the panel.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jensen as modified and include the latch being mounted on the front wall, the latch releasably engaging a receiver on the panel, as taught by Arlichson, in order to permit latching and releasing a panel following a sensing of a rodent (e.g., Arlichson, paragraph 0021, “Sensor 102 may signal an activator to release a stopper 106 from a door 110 or extension 112 of an egress or door 110 of trap 108 and allow door 110 to shut.”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Zapata (US 5,107,619 A).
Regarding claim 14, Jensen discloses the limitations of claim 13, but does not appear to specifically disclose a power switch being mounted on the housing and being electrically coupled to the battery, the power switch being actuated to turn power on or off to the set switch.
Zapata teaches a power switch (figure 9, power switch 48) being mounted on a housing (power switch 48 is housed within circuit 20, as shown in figure 9, and circuit 20 is mounted in housing 12; column 2, lines 9-11, “A solenoid 18 is powered by an electrical circuit 20 with battery 21, as shown in FIGS. 4 and 9, mounted in the housing 12.”) and being electrically coupled to a battery (figure 9, battery 21), the power switch being actuated to turn power on or off to a set switch (column 2, lines 33-37, “A three position slide power switch 48 can also be in the circuit 20 in which in the first position the power is off, in the second position the power is on, the buzzer 34 off and in the third position the power is on and the buzzer 34 on.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jensen and include a power switch being mounted on the housing and being electrically coupled to the battery, the power switch being actuated to turn power on or off to the set .

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose claim 1 in combination with the outer surface being vertically oriented, the panel having an aperture extending therethrough and being aligned with the motion sensor. The closest prior art, Arlichson, teaches an outer surface being vertically oriented and a panel having an aperture, but fails to teach the panel being on a ram, with the aperture of the panel on the ram being aligned with a motion sensor.
In light of the limitations of claim 6 being present in claim 15, claim 15 is allowed for the same reasons as described above.

Prior Art References
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and in at least claim 1. For example, Walsh (US 2014/0190068 A1) discloses a housing, a motion sensor, a ram, and a driving system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647